Order, Supreme Court, New York County (Beverly Cohen, J.), entered May 30, 1996, which, inter alia, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
The court properly determined that the conflicting factual assertions required a jury determination of whether defendant primary insurer’s acts and/or omissions constituted a gross disregard of the insured’s interests amounting to bad faith (Pavia v State Farm Mut. Auto. Ins. Co., 82 NY2d 445, 452-454; Hartford Ins. Co. v General Acc. Group Ins. Co., 177 AD2d 1046). Concur—Ellerin, J. P., Wallach, Williams and Mazzarelli, JJ.